Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 02/12/2021 have been entered. Claims 1-17 are currently under examination on the merits. 
Any rejections and/or objections made in the previous office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolic et al (Angew. Chem., 2009).
Regarding claims 1, 3 and 5, Nikolic discloses an amphiphilic nanoparticle, reading upon instantly claimed ligand capped nanoparticles, comprising inorganic nanoparticles including quantum dots, a plurality of diblock ligands PEO-PEI bound to the surface of the nanoparticles with one or more of the ligands comprising a head group with a polyamine chain bound to the surface of the nanoparticles, and a tail group comprising a polyalkylene oxide chain including polyethylene oxide chain (Figs. 1-3,  page 2791). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poselt et al (US 20120045398, of record, ‘398 hereafter) as evidenced by Nikolic et al (Angew. Chem., 2009).
Regarding claims 1-5, ‘398 discloses a nanoparticle complexes, reading upon instantly claimed ligand capped nanoparticles, comprising inorganic nanoparticles including metal oxide nanoparticles (Fig. 1,  [0058]-[0068]), a plurality of ligands bound to the surface of the nanoparticles with one or more of the ligands comprising a head group with a polyamine chain bound to the surface of the nanoparticles (Fig. 1, ligand 30 with binding block 40, [0070], PEI, [0085], [0091]),  and a tail group comprising a polyalkylene oxide chain including polyethylene oxide chain and polypropylene oxide chain (Fig. 1, block 60, [0079], [0174]). ‘398 also discloses that diblock polymer PEO-PEI can also be used to cap the nanoparticles ([0016]-[0017]), which is well known in the art as evidenced by Nikolic et al (see paragraph 6 above), therefore one of ordinary skill in the art would have used diblock PEO-PEI to render the nanoparticle complex.  ‘398 further discloses that the polyamine chain may contain at least one cationic .
Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka et al (US 2018/0102449, of record, ‘449 hereafter) in view of Nikolic et al (Angew. Chem., 2009).
Regarding claims 6-8 and 10-12, ‘449 discloses an ink composition ([0098]-[0124]) comprising curable molecules being di(meth)acrylate monomers, mono(meth)acrylate monomers, or a combination thereof ([0100], [0105]-[0107]); and a plurality of nanoparticles and  II-VI quantum dots ([0100],[0109], [0110], CDSE/ZS QDs, GSNPs, and PSNPs) with a total concentration satisfying instantly claimed range as in the present claim 12 ([0113]-[0015]). ’449 also discloses that the quantum dots may be ligand-capped wherein the capping ligand having amine, which has strong biding affinity with the nanoparticles, is used to passivate and stabilize the nanoparticles against agglomeration ([0111]); but ‘449 does not specifically set for that the nanoparticle and the quantum dots comprising an amine-based capping ligand with a head group being polyamine chain  bound to the surface of the nanoparticle and a tail group comprising a polyalkylene oxide chain including polyethylene oxide chains or polypropylene oxide chains. However, Nikolic discloses an amphiphilic nanoparticle, reading upon instantly claimed ligand capped nanoparticles, comprising inorganic nanoparticles including quantum dots, a plurality of diblock ligands PEO-PEI bound to the surface of the nanoparticles with one or more of the ligands comprising a head group with a polyamine chain bound to the surface of the nanoparticles, and a tail group comprising a polyalkylene oxide chain including polyethylene oxide chain (Figs. 1-3, page 2791). 
Regarding claim 9, modified ‘449 teaches all the limitations of claim 6, but the reference does not specifically disclose that the polyalkylene oxide chain is a polypropylene oxide, however, polypropylene oxide is a homologue of polyethylene oxide, thus one of ordinary skill in the art would have been motivated to use polypropylene oxide to render the instantly claimed invention.  Case laws holds that compounds which are position isomers or homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). (See MPEP 2144.09 (II)).
 Regarding claims 13-17, modified ‘449 teaches all the limitations regarding ink composition as recited in the present claim 6, ‘449 also discloses a film-coated substrate, a photonic device comprising the film formed from the ink composition and a  method of making the film (Figures 1A-1B, 2A-2E and 6,, [0005]-0007], [0039]-0051], Examples).
Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782